UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jose Pareja, individually and on behalf of all                     1/22/2020
 others similarly situated,

                                Plaintiff,                1:18-cv-05887 (SDA)

                    -against-                             ORDER SCHEDULING
                                                          STATUS CONFERENCE
 184 Food Corp. et al.,

                                Defendants.



STEWART D. AARON, United States Magistrate Judge:

       The parties are directed to appear for a status conference in this action on Thursday,

February 27, 2020 at 11:00 a.m. in Courtroom 11C, 500 Pearl Street, New York, NY 10007.

SO ORDERED.

DATED:         New York, New York
               January 22, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
